U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (MARK ONE) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO COMMISSION FILE NUMBER: CONSORTEUM HOLDINGS, INC. (Exact Name of Company as Specified in its Charter) Nevada (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 20 Adelaide Street East-Suite 910, Toronto, Ontario Canada M5C 2T6 (Address of Principal Executive Offices) (877) 414-2774 (Company's Telephone Number) Suite 550, 141 Adelaide Street West, Toronto, Ontario, M5H 3L5 Canada (Former Name, Former Address, and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the Company (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Company was required to file such reports), and (2) been subject to such filing requirements for the past 90 days. Yesx No o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the Company is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yeso No x. As of February 18, 2011, the Company had258,072,048 shares of common stock issued and outstanding. Transitional Small Business Disclosure Format (check one): Yeso No x PART I –FINANCIAL INFORMATION Item 1.Financial Statements. CONSORTEUM HOLDINGS, INC. (FORMERLY IMPLEX CORPORATION) (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SIX MONTHS ENDED DECEMBER 31, 2010, and 2009 CONTENTS Condensed Consolidated Balance Sheets 1 Condensed Consolidated Statements of Operations and Comprehensive Loss 2 Condensed Consolidated Statements of Cash Flows 3 Notes to Condensed Consolidated Financial Statements 4 - 18 CONSORTEUM HOLDINGS, INC. (formerly Implex Corporation) (A DEVELOPMENT STAGE COMPANY) Condensed Consolidated Balance Sheets December 31, 2010 and June 30, 2010 (Expressed in U.S. Dollars) December 31, June 30, (Unaudited) (Audited) ASSETS Current Assets Cash (Note 8) $ $ Other receivables, net (Note 5) Deferred finance charges Total Current Assets Equipment, Net (Note 6) Intangible Asset (Note 7) Total Assets $ $ LIABILITIES Current Liabilities Bank indebtedness (Note 8) $ $ Accounts payable Accrued liabilities (Note 12) Loans payable (Note 9) Due to stockholders (Note 11) Total Current Liabilities Convertible Promissory Note (Note 10) - Total Liabilities Commitments and Contingencies (Note 16) STOCKHOLDERS' DEFICIT Capital Stock (Note 13) Preferred stock, par value $0.001 per share; 100,000,000 shares authorized; none issued and outstanding. - - Common stock, par value $0.001 per share; 500,000,000 shares authorized; 258,072,048 shares (June 30, 2010 – 93,953,715 shares) issued and outstanding. Treasury Stock Additional Paid In Capital Collateralized Shares Issued ) ) Accumulated Other Comprehensive Loss ) ) Deficit Accumulated during the Development Stage ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ (The accompanying notes are an integral part of these consolidated financial statements.) 1 CONSORTEUM HOLDINGS, INC. (formerly Implex Corporation) (A DEVELOPMENT STAGE COMPANY) Condensed Consolidated Statements of Operations and Comprehensive Loss For the Three and Six Months Ended December 31, 2010, and 2009, and Cumulative from Inception (November 7, 2005) Through December 31, 2010 (Expressed in U.S. Dollars) (Unaudited) Three Months Ended December 31, Three Months Ended December 31, Six Months Ended December 31, Six Months Ended December 31, Cumulative from Inception (November 7, 2005) through December 31, Revenues $
